Citation Nr: 0033883	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-11 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Texas Veterans Health 
Care System in Temple, Texas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services received at Brownwood Regional 
Medical Center in Brownwood, Texas, on October 23 and 24, 
1998.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to February 
1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1998 decision by the Central Texas 
Veterans Health Care System (CTVHCS) of the United States 
Department of Veterans Affairs (VA).


REMAND

The Board notes the recent decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") in Tellex v. Gober, No. 98-
1886 (U.S. Vet. App. Nov. 30, 2000) (per curiam).  In that 
decision, the Court indicated that a claim for authorization 
for private medical treatment should be considered by VA in 
the light of recent legislation.  The legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000), addresses, inter alia, VA's duty to assist a veteran 
in obtaining evidence necessary to substantiate a veteran's 
claim.  In light of the Court's decision in the Tellex case, 
and for the reasons explained below, the Board will remand 
the case for further action.

The issue addressed by the CTVHCS was whether the veteran was 
entitled to payment or reimbursement for unauthorized 
emergency room and inpatient treatment at Brownwood Regional 
Medical Center on October 23 and 24, 1998.  A careful review 
of the veteran's pleadings reveals that he contends that the 
treatment on those dates was authorized.  The veteran reports 
that he has been receiving treatment at the Brown County VA 
Community Outpatient Clinic and at the Marlin VA Medical 
Center (VAMC).  He asserts that three VA physicians told him 
that he should go to Brownwood Regional Medical Center if he 
developed chest pain.  The veteran also asserts that he 
learned from an official of the Brown County Veterans Service 
Office that the Director of CTVHCS had stated that veterans 
who receive treatment at a VA community-based clinic should 
seek emergency after-hours care at a local hospital, and 
inform the VA clinic, and that VA would cover the costs.  In 
an October 1999 statement, an official of the Brown County 
Veterans Service Office confirmed that he had heard the 
Director of CTVHCS make such a statement.

In the Statement of the Case, the CTVHCS indicated that it 
had considered the veteran's claim under 38 C.F.R. § 17.120, 
and that the veteran did not meet those criteria because he 
had not been treated at Brownwood Regional Medical Center for 
a service-connected disability.  The VAMC did not indicate 
whether it considered the veteran's claim under 38 C.F.R. 
§ 17.52(a)(3), which applies to emergency treatment for 
veterans who receive medical services at VA operated or 
contracted facilities.  A remand is necessary, therefore, for 
additional development, and to address the issue of whether 
the veteran's care at the Brownwood Regional Medical Center 
on October 23 and 24, 1998, was authorized.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the CTVHCS.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The CTVHCS should ask the veteran to 
identify the VA physicians who told him 
that he should go to a local hospital for 
emergency treatment if he developed chest 
pain.

2.  The CTVHCS should make a 
determination as to whether any VA 
physician informed the veteran that VA 
would cover after-hours emergency 
treatment at a local hospital.

3.  The CTVHCS should make a 
determination as to whether the CTVHCS 
generally covers after-hours emergency 
treatment at a local hospital for 
veterans who receive treatment through VA 
at a community-based clinic.  The CTVHCS 
should also make a determination as to 
whether veterans service organizations 
representatives and/or veterans have been 
informed by CTVHCS that VA would cover 
such care.

4.  After the development requested above 
has been completed to the extent 
possible, CTVHCS should again review the 
record.  The CTVHCS should consider 
specifically the applicability of 
38 C.F.R. § 17.52(a)(3).  The CTVHCS 
should also consider, and address, 
whether VA's duty to assist the veteran 
in obtaining evidence necessary to 
substantiate his claim has been 
fulfilled, in accordance with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given an opportunity to 
respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



